          Case 3:20-cv-00646-JAM Document 83 Filed 06/26/20 Page 1 of 2



                                 United States District Court


Connecticut Citizens Defense League, Inc., et al                          3:20 cv 006460 (JAM)
                        Plaintiffs


v.


Ned Lamont, et al
                        Defendants                                        June 26, 2020



        DEFENDANT LAMONT’S AND COMMISSIONER ROVELLA’S RESPONSE
        TO PLAINTIFFS’MOTION FOR DEFAULT (ECF # 81)


        On June 17, 2020, pursuant to Federal Rule of Civil Procedure 26(f), the attorneys in the above

matter held a teleconference. At said teleconference, plaintiffs’ attorneys stated that they intend to

seek leave of the Court to amend their Amended Complaint, pursuant to Federal Rule 15 (a)(2). It was

agreed during said conference that plaintiffs’ attorneys would be granted until July 17, 2020 to file said

motion. It was further agreed that within 21 days of the court’s ruling on the motion to amend, the

defendants would be required to file a responsive pleading. In fact, plaintiffs’ attorneys have circulated a

draft of a Joint Rule 26(f) Report, which incorporates these issues.


        The undersigned has proceeded in accordance with the above-stated terms. Nevertheless,

plaintiffs’ attorneys now seek to default the defendants for failing to Answer their Amended Complaint.

Accordingly, concurrent with the filing of this motion, the undersigned defendants are filing an Answer

to the plaintiff’s Amended Complaint.


        WHEREFORE, plaintiffs’ motion for default should be denied.




                                                     1
           Case 3:20-cv-00646-JAM Document 83 Filed 06/26/20 Page 2 of 2



                                                                            DEFENDANTS

                                                                            Governor Lamont

                                                                            Commissioner Rovella

                                                                            By/s/ Matthew B. Beizer

                                                                            Matthew B. Beizer (#16304)

                                                                            Assistant Attorney General

                                                                            110 Sherman Street

                                                                            Hartford, Ct. 06105

                                                                            860-808-5450

                                                                            Matthew.Beizer@Ct.Gov



        Certificate of Service

          I hereby certify that on June 26, 2020, a copy of the foregoing was electronically filed. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system



                                                                    /s/ Matthew Beizer

                                                                    Matthew B. Beizer

                                                                    Assistant Attorney General




                                                      2
